Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
2.	Claims 21-36, are pending.
3.	Claims 21-36, are hereby examined.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,062,292 (Miller et al.). The claims at issue are not patentably distinct from each other as shown in the table below.

Patent. No 11,062,292
Present Application:
17/372,589
Examiner’s Notes
13. A computer-implemented method for obtaining repayment of a transaction, the method comprising:
establishing by a financial service provider system, an API link with a one or more P2P (Peer-to-Peer) service systems;
enrolling by the financial service provider system, a cardholder device in a service;
receiving by the financial service provider system, information about the transaction from a vendor;
analyzing by the financial service provider system, the transaction information based on at least one of a category of the transaction, a location of the transaction, an amount of the transaction, or a past transaction history associated with a card account; 
sending by the financial service provider system, the transaction information to the cardholder device;
receiving by the financial service provider system, a response from the cardholder device, the response including a tagged transaction indicating a request to initiate a repayment;
recording by the financial service provider system, that the repayment is expected for the transaction, based on the response received from the cardholder device; 
querying, by the financial service provider system, the cardholder device for additional information identifying at least one or more requests for the repayment;
receiving by the financial service provider system, the additional information from the cardholder device identifying the at least one or more requests for the repayment;
confirming by the financial service provider system, the one or more requests for the repayment with the cardholder device; 
sending by the financial service provider system, the one or more requests for the repayment to the one or more P2P service systems; 
receiving by the one or more P2P service systems, one or more requests for repayment of a transaction from the financial service provider system; 
identifying by the one or more P2P service systems, secondary user accounts of the one or more P2P service systems associated with secondary parties to the transaction based on the one or more requests for repayment received from the financial service provider system, wherein the secondary user accounts are accounts other than a cardholder of the card account used to pay for the transaction; 
sending by the one or more P2P service systems, the one or more requests for repayment to the one or more secondary users of the one or more P2P service systems; 
receiving by the one or more P2P service systems, repayment in response to the one or more requests for repayment sent from the one or more secondary users of the one or more P2P service systems; and
sending, by the one or more P2P service systems, to the financial service provider system, repayment information regarding the repayments from the secondary users, the repayment information including a repayment act, a date of repayment, an amount of repayment, and an identification of at least one of the secondary users;
receiving by the financial service provider system, from the one or more P2P service systems, repayment information, regarding one or more repayments; 
applying, by the financial service provider system, based on the repayment information, the one or more repayments to the transaction performed on the card.
21. A computer-implemented method for obtaining repayment of a transaction, the method comprising: 

establishing an API link between a financial service provider system and one or more P2P (Peer-to-Peer) service systems; 


























receiving, by the financial service provider system and from a user device, a tagged transaction indicating a request to initiate a repayment;










querying, by the financial service provider system, the user device for additional information identifying at least one or more requests for the repayment; 

receiving, by the financial service provider system, the additional information from the cardholder device identifying the at least one or more requests for the repayment; 


confirming, by the financial service provider system, the one or more requests for the repayment with the cardholder device; 

sending, by the financial service provider system, the one or more requests for the repayment to the one or more P2P service systems; 


receiving, by the one or more P2P service systems, repayment information, regarding one or more repayments; 



identifying, by the one or more P2P service systems, secondary user accounts of the one or more P2P service systems associated with secondary parties to the transaction based on the one or more requests for repayment received from the financial service provider system, wherein the secondary user accounts are accounts other than a cardholder of the card account used to pay for the transaction; 


sending, by the one or more P2P service systems, the one or more requests for repayment to one or more secondary users of the one or more P2P service systems; 

receiving, by the one or more P2P service systems, repayment in response to the one or more requests for repayment sent from the one or more secondary users of the one or more P2P service systems; and 


sending, by the one or more P2P service systems, to the financial service provider system, repayment information regarding the repayments from the secondary users, the repayment information including a repayment act, a date of repayment, an amount of repayment, and an identification of at least one of the secondary users; 

receiving, by the financial service provider system, from the one or more P2P service systems, repayment information, regarding one or more repayments; and 

applying, by the financial service provider system, based on the repayment information, the one or more repayments to the transaction performed on a card of the cardholder.
This preamble is the  same 




This limitation is the same





























This limitation is essentially the same












This limitation is the same







This limitation is the same






This limitation is the same





This limitation is the same






This limitation is essentially the same





This limitation is the same















This limitation is the same






This limitation is the same







This limitation is the same












This limitation is the same






This limitation is the same










Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Peart et al., (US 2005/0033688 A1) - Methods and apparatus for a secure proximity integrated circuit card transactions – relates to the use of integrated circuit cards, or “smartcards,” for completing transactions and, more particularly, to methods and apparatus for secure data transfer between a smartcard and a merchant system.
2)	Ghosh et al., (US 20180349889 A1) - Accessing digital wallet information using a point-of-sale device relates to systems and methods are provided for accessing digital wallet information using a point-of-sale (POS) device.
3)	Jeffery  J. Jessamine, (US 2019/0066063 A1) - Method and System for Secure Identity Transmission with Integrated Service Network and Application Ecosystem – relates to Method of generating a secure user identity data set, using timestamps and algorithms which can be encrypted, whose structure is generated in an initial communication between the communication device of the user and a remote identity server.
4)	Gilliam et al., (US 2004/0267552 A1) – System and method for Controlling Rights Expressions by Stakeholders of an Item.
5)	Li et al., (US 2006/0050697 A1) – Random access read/write media format for an on-demand distributed streaming system.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685